DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 8; “power electronic components” in line 2 is unclear; whereas “multiple of power electronics components” are already asserted in claim 1 line 2; “respective at least two vapour chambers of the multiple of vapour chambers” in line 4 include grammatical errors and further does not properly refer back to claim 3, line 2 which already asserts “at least two vapour chambers of the multiple of vapour chambers”; and further it appears that line 7 shall assert “chambers of each of the substrate”. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 9, 11-12, 16, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Silvennoinen 2017/0156240).
Regarding Claim(s) 1 and 11; Silvennoinen discloses an power electronic device (as constituted by a high speed motor drive—para. 0007) comprising a power electronic assembly including a power electronic module (as set forth by the abstract) having multiple of power electronic components (as constituted by multiple power electronic switch components—abstract) and a cooling element, wherein the cooling element is attached to a surface of the power electronic module (as depicted by Fig.’s 4 or 5-whereas a mounting plate i.e. 37 or 64--Fig.’s 4-5 to transfer heat from a base plate i.e. 32 of the module or from base plate atop module i.e. 51—as set forth by the abstract) and is arranged to transfer heat from the power electronic assembly to a cooling medium (whereas para. 0048 further discloses the mounting plate acts as a cooling element and comprise cooling fins), wherein the assembly comprises multiple of vapour chambers arranged to transfer the heat generated by the multiple of power electronic components (whereas Fig. 5 depicts the assembly comprising vapor chambers 61-63 to transfer heat from the switch components defined by each respective module 51-53—as further set forth by para. 0043), wherein at least one vapour chamber of the multiple of vapour chambers is arranged to transfer heat to another vapour chamber of the multiple of vapour chambers (whereas heat may transfer between 61 and 62 via connecting pipe-54—as further set forth by para. 0043).  
Regarding Claim(s) 2; Silvennoinen discloses the power electronic assembly according to claim 1, wherein at least one of the multiple of vapour chambers is arranged in the power electronic module and at least one of the multiple of vapour chambers is arranged in the cooling element (whereas the vapor chambers and the module(s) are embedded in the cooling element—as set forth by para. 0043).  

Regarding Claim(s) 3; Silvennoinen discloses the power electronic assembly according to claim 1, wherein at least two vapour chambers of the multiple of vapour chambers are arranged in the power electronic module (as depicted by Fig. 5).  

Regarding Claim(s) 9; Silvennoinen discloses the power electronic assembly according to claim 1, wherein at least two of the multiple of vapour chambers are arranged to transfer heat from one vapour chamber to another vapour chamber (as set forth by para. 0043—whereas connecting pipe-54 constitutes a transfer of heat between vapor chamber 61 and 62).  

Regarding Claim(s) 12; Silvennoinen discloses the power electronic device according to claim 11, wherein the power electronic device is a converter (as set forth by para.’s 0002 and 0052).  

Regarding Claim(s) 16; Silvennoinen discloses the power electronic assembly according to claim 2, wherein at least two of the multiple of vapour chambers are arranged to transfer heat from one vapour chamber to another vapour chamber (as set forth by para. 0043—whereas respective connecting pipes-54 and 55 atleast in-part transfer heat from vapor chamber 61 to 62 and 63).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 10 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Silvennoinen 2017/0156240).
Regarding Claim(s) 10, 17; Silvennoinen discloses the power electronic assembly according to claim(s) 1 or 2, except, explicitly wherein at least one of the multiple of vapour chambers are produced using an additive manufacturing method, such as 3D-printing.  However, ‘**3D-printing**’ constitutes a method of manufacture and is not structurally distinguished from the prior art. (In re Johnson, 157 USPQ 670, 1968; In re Thorpe, 227 USPQ 964, 1985; See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Silvennoinen 2017/0156240) as applied to claim 11 above, in view of (Silvennoinen 2019/0373761).
Regarding Claim(s) 13; Silvennoinen discloses the power electronic device according to claim 11, except, explicitly wherein the power electronic device is a frequency converter. However, Silvennoinen 761’ discloses the power electronic device is a frequency converter (as set forth by para.’s 0002 and 0004), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the converter as a frequency converter since it was known in the art that more efficient cooling is required when operating power electronic switches with a high frequency to produce a desired voltage or current to a load for a frequency converter of the high speed motor drive with increased heat losses. 

Allowable Subject Matter
8.	Claim 4-6, 8, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4; the power electronic assembly according to claim 1, wherein the power electronic module comprises a substrate having an upper and a lower surface, wherein the multiple of power electronic components being attached to the upper surface and at least one of the multiple of vapour chambers is attached to a lower surface of the substrate.  Regarding Claim 8; the power electronics assembly according to claim 3, wherein the power electronic module comprises at least two substrates to which power electronic components are attached, wherein for each of the at least two substrates respective at least two vapour chambers of the multiple of vapour chambers are arranged to receive heat from the substrates, and wherein at least one of the multiple of vapour chambers is arranged to receive heat from the at least two vapour chambers.  Regarding Claim(s) 12; the power electronic assembly according to claim 2, wherein the power electronic module comprises a substrate having an upper and a lower surface, wherein the multiple of power electronic components being attached to the upper surface and at least one of the multiple of vapour chambers is attached to a lower surface of the substrate.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835